Citation Nr: 1019697	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-39 805		DATE



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2001, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
November 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
RO in Indianapolis, Indiana, which granted service connection 
for PTSD and assigned it an effective date of January 12, 
2001.  The Board remanded the claims in May 2004 and May 
2005.  In January 2007, the Board dismissed the Veteran's 
claim of clear and unmistakable error (CUE) in a May 1986 RO 
decision that denied service connection for PTSD as the 
Veteran had filed a statement indicating he wanted to 
withdraw this claim.  

The Veteran testified at an October 2007 hearing at the 
Indianapolis RO, and at a February 2010 videoconference 
hearing before the undersigned.  Transcripts of both hearings 
have been associated with the claims file.


FINDINGS OF FACT

1.  The May 1986 rating decision denied the Veteran's claim 
of entitlement to service connection for PTSD; he was 
informed of the decision and his appellate rights in a 
May1986 letter; he did not appeal, and the decision became 
final.

2.  The Veteran's petition to reopen his claim for PTSD was 
administratively denied in June 1988; the Veteran was 
informed of his appellate rights in a July 1988 letter; he 
did not appeal, and the decision became final.  

3.  The August 2002 rating decision reopened and granted the 
Veteran's service connection claim for PTSD and assigned an 
effective date of January 12, 2001, the date of receipt of 
the Veteran's petition to reopen his claim.

4.  Unit history records provided by the United States Armed 
Services Center for Unit Records Research (CURR), which in 
part formed the basis of the grant of PTSD in the August 2002 
rating decision, could not have been obtained previously 
because the Veteran had not provided sufficient information 
to identify such records.


CONCLUSION OF LAW

An effective date earlier than January 12, 2001 may not be 
assigned for the grant of service connection for PTSD.  38 
U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 3.105(a), 3.156(c), 3.400(q)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id
I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Whether the veteran is entitled to an earlier effective date 
is wholly a matter of interpretation of pertinent statute and 
regulatory provisions.  The Court has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  Nevertheless, letters dated in 
June 2007 and September 2007 notified the Veteran of the 
requirements for establishing an effective date, as well as 
VA's and the Veteran's respective responsibilities for 
obtaining relevant evidence on his behalf. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Effective Date

The Veteran claims entitlement to an effective date earlier 
than January 12, 2001 for PTSD.  For the reasons that follow, 
the Board finds that an earlier effective date is not 
warranted.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a)(West 
2002).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of new claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(q)(2) (emphasis added).  If a 
claim for disability compensation is received within one year 
after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155(a).

A rating decision becomes final if the Veteran does not 
timely perfect an appeal of the decision.  See 38 U.S.C.A. 
§ 7105 (2009); 38 C.F.R. § 20.200, 20.302, 20.1103 (2009).  
Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  
There are only two exceptions to the rule of finality of VA 
decisions, namely challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108); Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).  However, because the proper effective date 
for an award based on a claim to reopen can be no earlier 
than the date on which that claim was received, only a 
request for revision based on CUE may result in the 
assignment of an earlier effective date for the veteran's 
awards.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(holding that a freestanding claim for an earlier effective 
date as to a previous final decision is not authorized by 
law).  

The Board finds that a review of the somewhat complicated 
procedural history of this appeal is necessary, not only 
because it provides an important framework for a discussion 
of the merits of the appeal, but also because it bears on the 
scope of the Board's jurisdiction.

In a May 1986 rating decision, the RO denied entitlement to 
service connection for PTSD because the evidence did not show 
that the Veteran had PTSD based on an identifiable stressor 
in military service.  The Veteran was notified of the 
decision and his appellate rights in a May 1986 letter.  The 
Veteran did not appeal and consequently the decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In May 1988, the Veteran filed a petition to reopen his 
service connection claim for PTSD.  The petition to reopen 
was administratively denied in June 1988 because the Veteran 
had not submitted any new and material evidence.  The Veteran 
was informed of the decision and his appellate rights in a 
July 1988 letter.  He did not appeal and consequently the 
decision became final.  See id.  

As both the May 1986 and June 1988 rating decisions are 
final, the effective date for the reopened claim of service 
connection is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2).  

In January 2001, the Veteran petitioned to reopen his service 
connection claim for PTSD.  The Veteran's claim was reopened 
and granted in an August 2002 rating decision, which assigned 
an effective date of January 12, 2001, the date of the 
Veteran's reopened claim.  The assignment of an effective 
date of January 12, 2001 was proper.

The Veteran filed an appeal for an earlier effective date.  
In his September 2002 notice of disagreement (NOD) with this 
decision, the Veteran contended in pertinent part that an 
earlier effective date should be assigned based on CUE in the 
May 1986 rating decision.  In May 2004, the Board found that 
the Veteran's contentions regarding CUE in the May 1986 
rating decision constituted a separate claim that had not yet 
been adjudicated by the RO.  The Board thus remanded the CUE 
claim and deferred rendering a decision as to the appeal of 
the effective date, finding that both issues were 
inextricably intertwined.  In a September 2006 statement, the 
Veteran withdrew his claim of CUE with respect to the May 
1986 rating decision.  He indicated that he believed that 
this would expedite the adjudication of his appeal regarding 
the effective date of the grant of service connection for 
PTSD.  The Board thus dismissed the Veteran's CUE claim in a 
January 2007 decision.  

In the December 2007 rating decision, the RO deemed the 
Veteran's appeal for an earlier effective date for the award 
of service connection for PTSD to be withdrawn, apparently on 
the basis that it was predicated on a theory of CUE in the 
May 1986 rating decision, which is a matter that had been 
specifically withdrawn from appellate consideration by the 
Veteran.  Thus, because the Veteran's appeal of the effective 
date in the August 2002 rating decision was deemed withdrawn, 
a September 2006 statement submitted by the Veteran was 
construed by the RO in its December 2007 rating decision as a 
new claim for an earlier effective date.  The Board notes 
that such a characterization would render the September 2006 
statement a "freestanding" claim for an earlier effective 
date, which would have to be dismissed under Rudd.  Clearly, 
the Veteran did not expect such an untoward result in 
withdrawing his CUE claim, which he understandably believed 
would expedite the adjudication of his appeal of the 
effective date of service connection.  The Board finds that 
such a result is not necessary.  Although the Veteran's CUE 
claim was dismissed in the January 2007 Board decision, the 
Board did not dismiss the Veteran's effective date claim.  In 
this respect, as discussed below, not all of the Veteran's 
arguments regarding the appropriate effective date of service 
connection rely on whether there was CUE in the May 1986 
rating decision.  Accordingly, the Board finds that the 
Veteran's appeal of the August 2002 rating decision regarding 
the effective date of service connection for PTSD was never 
withdrawn.  Thus, the Board has jurisdiction over the earlier 
effective date claim aside from on the basis of CUE in the 
May 1986 RO decision.

The Veteran has advanced several arguments in support of his 
appeal of the effective date of service connection in 
statements dated in March 2007, July 2007, February 2008, and 
December 2008, as well as in testimony presented at the 
October 2007 RO hearing and the February 2010 Board hearing.  
In a July 2007 statement, the Veteran stated that the June 
1988 rating decision was "arbitrary, capricious, and not in 
accordance with existing law" because the RO had not 
properly reviewed the evidence then of record.  In other 
words, the Veteran raised the argument of CUE in the June 
1988 rating decision.  The Veteran also argues that a 
September 1973 in-service psychiatric evaluation served as an 
informal claim for service connection for PTSD under 
38 C.F.R. § 3.157 (2009).  Finally, the Veteran argues that 
because the August 2002 grant of service connection was based 
in part on unit history records provided by CURR in 
connection with the Veteran's January 2001 reopened claim, 
the grant of service connection should be effective on 
January 15, 1986 in accordance with 38 C.F.R. § 3.156(c).  
The Board will address each of these arguments in turn. 

The Board does not find CUE in the June 1988 administrative 
denial of the Veteran's May 1988 petition to reopen his 
service connection claim for PTSD.  The Veteran had not 
submitted any evidence pertaining to PTSD or another mental 
disorder in connection with his petition to reopen.  
Therefore, the RO administratively denied the Veteran's 
petition to reopen as he had not submitted any new or 
material evidence.  The Veteran has not specifically alleged 
in what way the June 1988 administrative denial constituted 
CUE.  The Board notes that if a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is.  See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 
162, 163 (1994).  The Board finds that no CUE was committed 
in the June 1988 denial of the Veteran's petition to reopen 
his claim.  

The Veteran argues that a September 1973 in-service 
psychiatric evaluation constituted an informal claim for 
service connection.  Under 38 C.F.R. § 3.157, a report of 
examination or hospitalization by VA or the uniformed 
services may be accepted as an informal claim for benefits 
only once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's September 1973 
psychiatric examination was not preceded by an adjudication 
of the type cited in 38 C.F.R. § 3.157(b).  Moreover, a claim 
for service connection for PTSD was not received within one 
year from the date of this examination.  See 38 C.F.R. 
§ 3.157(b)(1).  As such, the September 1973 in-service 
psychiatric evaluation does not serve as an informal claim 
for service connection.  See Crawford v. Brown, 5 Vet. App. 
33 (1993).  In this respect, the Board notes that the mere 
presence of medical evidence in the record does not establish 
intent on the part of the Veteran to seek service connection 
for the benefit in question.  See Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).  In any event, even if the Board were 
to accept the September 1973 record as an earlier claim, the 
May 1986 and June 1988 rating decisions remain final and the 
effective date turns on when the Veteran filed a petition to 
reopen; as discussed, the Veteran's petition was filed on 
January 12, 2001. 

Finally, the Veteran argues that because the August 2002 
grant of service connection was based, at least in part, on 
service department records that had not been associated with 
the claims file when the Veteran's claim was first denied in 
May 1986, under 38 C.F.R. § 3.156(c) the effective date 
should be January 15, 1986, which is the date VA received the 
previously decided claim.  For the following reasons, the 
Board finds that 38 C.F.R. § 3.156(c) is not applicable in 
this case. 

Section 3.156(c) provides at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  An 
award based all or in part on such records is effective on 
the date entitlement arose or the date VA received the 
previously decided claim, whichever is later.  Id.  However, 
such records do not include records that VA could not have 
obtained when it previously decided the claim because the 
records did not exist at the time or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records from the appropriate official source.  
Id.  

Here, the Veteran did not state at the time of his January 
1986 claim that his unit had been subjected to attacks by the 
enemy and did not provide approximate dates or locations of 
such attacks.  Accordingly, the Veteran failed to provide 
sufficient information for VA to locate or obtain unit 
history records to verify such attacks.  The only possible 
in-service stressor mentioned by the Veteran at the time of 
the May 1986 rating decision was the accidental killing of a 
Vietnamese civilian.  This incident was never verified by 
CURR and was not the basis of the grant of PTSD.  Therefore, 
because the grant of service connection in the August 2002 
rating decision was not based on service department records 
that VA could have obtained at the time, the Veteran having 
failed to provide sufficient information to enable VA to 
identify and locate them, section 3.156(c) does not apply.  
Therefore, an earlier effective date is not warranted under 
this section.

The Board notes that the September 1973 in-service 
psychiatric evaluation was also apparently not associated 
with the claims file at the time of the May 1986 and June 
1988 rating decisions.  This record reflects that an 
evaluation of the Veteran revealed no evidence of any mental 
condition which would warrant consideration for treatment, 
hospitalization, or other disposition via medical channels.  
The Veteran was diagnosed with an inadequate or immature 
personality disorder as manifested by an inability to adjust 
to a military environment.  It was noted that the Veteran had 
undetermined stress.  It was also noted that the Veteran had 
a lifelong history of adaptation problems.  This record was 
not a basis for the grant of PTSD in the August 2002 rating 
decision.  Therefore, section 3.156(c) does not apply and an 
earlier effective date is not warranted based on this record.  

The Board is sympathetic toward the Veteran.  However, the 
Board is bound by the law, and this decision is dictated by 
the relevant statutes and regulations.  The Board is without 
authority to grant benefits simply because it might perceive 
the result to be equitable.  See 38 §§ U.S.C.A. 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an earlier effective date.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than January 12, 
2001 for the grant of service connection for PTSD is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


